Citation Nr: 1454876	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  13-10 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for vertigo, including as secondary to service-connected hearing loss and tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1954 to December 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

A hearing was held in this matter at the RO in June 2013; a transcript of that hearing is of record.  Additionally, the Veteran initially requested a Board hearing via videoconference.  That hearing was scheduled for October 2014; however the Veteran's representative withdrew his request in an October 2014 correspondence.  Therefore, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2014).

In May 2014, after the most recent supplemental statement of the case was issued in December 2013, the Veteran submitted additional treatment records.  This evidence was not accompanied by a waiver of agency of original jurisdiction (AOJ) consideration.  The additional VA treatment records were submitted after filing of the October 2013 VA Form 9.  Because the Form 9 addressing the issue was received after February 2, 2013, a waiver of review by the AOJ is not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).





FINDING OF FACT

The Veteran's vertigo did not have its onset in or as a result of service and is not secondary to or aggravated by his service-connected disorders.  


CONCLUSION OF LAW

Vertigo was not incurred in or aggravated by active military service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Here, the duty to notify was satisfied by way of letters sent to the Veteran dated in October 2011 and November 2013.

The Board notes that in this case the Veteran's service treatment records are presumed to have been destroyed in an accidental fire at the National Personnel Records Center in St. Louis.  In such a case, where records in the control of the VA are unavailable due to no fault of the Veteran the duty to notify and assist is heightened.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Additionally, under such circumstances, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule. Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available service treatment records, VA outpatient treatment records and private medical records. 

Additionally, the Veteran was afforded a VA examination in May 2012 regarding secondary service connection that is determined to be adequate for adjudication purposes, as the opinion is based on a full review of the record, including an examination of the Veteran and contains a reasoned rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that no VA examination or opinion has been conducted for the purpose of determining whether the Veteran's vertigo is directly related to service.  However, although the Veteran alleges a single episode of dizziness in service, the record contains no competent evidence to support a nexus between this single episode of dizziness and the onset of his vertigo in 2010, more than 50 years later. The Federal Circuit held that a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard requiring a VA examination as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all Veterans claiming service connection.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010).  Therefore, no VA opinion is necessary with regard to the claim of direct service connection.  

Given the above, no further action related to the duties to notify and assist is required in this case.  
 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish entitlement to service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In addition, secondary service connection is warranted when a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for vertigo.

While many of the Veteran's service treatment records are unavailable, his December 1955 transfer examination report shows a normal clinical evaluation of all relevant systems.  

Post-service treatment records show that the Veteran was diagnosed with vertigo and experienced multiple episodes of falling in 2010 and 2011 for which he sought treatment.  

The Veteran underwent a VA examination in November 2011.  The Veteran reported decreased hearing since service and whistling in his ears.  Regarding his falls due to the vertigo, he denied ear complaints or other symptomology at those times.  Rather, he stated that he just noticed he was on the ground.  The Veteran denied episodes of dizziness prior to 2010.  

The examiner performed a physical examination of the Veteran but concluded that he could not offer a medical opinion as to the etiology of his vertigo without a review of his claims file, a current audiogram, and videonystagmography (VNG) testing.  

A VA audiological examination was conducted in January 2012.  The examiner diagnosed sensorineural hearing loss and tinnitus but declined to offer an opinion on whether there is an etiology between the Veteran's vertigo and his hearing loss and tinnitus.  
The Veteran underwent a VNG evaluation in May 2012.  The test results were normal, with the exception of abnormal saccade which may indicate ocular or central nervous system abnormality. 

A VA opinion was issued in May 2012.  The VA examiner concluded that the Veteran's vertigo is not secondary to or aggravated by his service-connected hearing loss and tinnitus.  As a rationale, the examiner cited the VNG testing and indicated that his vertigo is not related to his inner ear, but rather to abnormalities with vision or another central nervous system etiology. 

In a March 2013 statement, the Veteran's representative noted that the Veteran experienced dizziness in Korea and therefore any central nervous system problem that is the source of his vertigo should be service-connected.  

The Veteran also submitted treatment records from his physician, A.M., M.D.  Doctor M. noted that the Veteran's symptoms of vertigo, tinnitus, hearing loss, and falls are characteristic of Meniere's disease.  However, Dr. M. did not provide an opinion regarding the etiology of his vertigo, rather she only noted the onset of his vertigo in November 2010, listed his conditions, and suggested treatment.  

The Board finds that the preponderance of the evidence is against finding that the Veteran's vertigo is due to service or secondary to or aggravated by his service-connected hearing loss or tinnitus.  

Regarding direct service connection, assuming the credibility of the Veteran's statement that he experienced an episode of dizziness during service, there is still no competent evidence to connect that episode with his current vertigo, more than 50 years later.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gover, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  Notably, at the November 2011 examination the Veteran denied episodes of dizziness prior to 2010.  According to reports by Dr. M. the onset of the Veteran's vertigo was November 2010, decades after his military service.  Absent evidence linking the current vertigo to an event in service, service connection on a direct basis must be denied.  See 38 C.F.R. § 3.303; see also Shedden, 381 F.3d at 1166-67.   

Furthermore, regarding secondary service connection, the May 2012 VA examiner's opinion specifically found that the VNG testing showed no problems with his inner ear and instead showed an indication that his vertigo was related to other causes and not caused by or aggravated by his hearing loss and tinnitus.  

While the Board finds the Veteran competent and credible to provide evidence that his vertigo occurred as his hearing loss worsened, the objective medical evidence is more probative as to the cause and onset of his vertigo as it is based on the medical testing and expertise and training of the examiner.  

Therefore, the preponderance of evidence is against the Veteran's claim of service connection for vertigo and his claim is denied.  
 

ORDER

Service connection for vertigo is denied.



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


